UNITED STATES OF AMERICA            *    IN THE

     Plaintiff                      *    UNITED STATES

v.                                  *    DISTRICT COURT

RAMIREZ D. RODRIGUEZ                *    OF MARYLAND

     Defendant                      *    VIOLATION NOS:

                                    *    7281526-7281528

     *    *      *     *      *     *    *    *     *      *   *
                            ENTRY OF APPEARANCE

Clerk:

     Please enter the appearance of Peter S. O’Neill and Murnane

& O’Neill, on behalf of the Defendant, RAMIREZ D. RODRIGUEZ,

with regard to the above-captioned case.



                                    _______________________________
                                    PETER S. O'NEILL
                                    peter@murnaneoneill.com
                                    #8501010459
                                    Murnane & O'Neill
                                    7425 Baltimore-Annapolis Blvd.
                                    Suite 200
                                    Glen Burnie, Maryland 21061
                                    (410) 761-6800
                                    Attorneys for Defendant
                           CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on March 22, 2019 a copy of the
foregoing Entry Of Appearance was sent via electronic filing
using the PACER System to the United States Attorney, United
States Attorney's Office.


                                    ________________________________
                                    PETER S. O’NEILL
